DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Closest Prior Art
US 20160223149 A1, US 10317023 B2, US 10292368 B1, US 5567037 A are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a lighting assembly “wherein the plurality of orifices is provided with light fixtures to enhance the illumination effects; an engagement-and-separation strip, comprising a series of joining elements, secured on a substrate, distributed evenly along a length of the engagement-and-separation strip; and a background pattern strip, wherein the light assembly is configured to installed to a wearable article in a vertical, horizontal or an angled orientation, with respect to one seam line of the wearable article” in combination with other features of the present claimed invention.
Regarding claims 2-12, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 13, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 13; specifically, the prior art fails to teach or suggest method of making a light assembly “wherein flipping the first combined cover-engagement assembly over; placing and fitting 
Regarding claim 14, these claims are allowable for the reasons given for claim 13 and because of their dependency status on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879